UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02554 Name of Registrant: Vanguard Money Market Reserves Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: February 28 Date of reporting period: May 31, 2013 Item 1: Schedule of Investments Vanguard Federal Money Market Fund Schedule of Investments As of May 31, 2013 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (101.0%) 2 Fannie Mae Discount Notes 0.158% 6/5/13 25,000 25,000 2 Fannie Mae Discount Notes 0.150% 6/12/13 30,000 29,999 2 Fannie Mae Discount Notes 0.150% 6/17/13 4,400 4,400 2 Fannie Mae Discount Notes 0.115%–0.140% 6/19/13 97,676 97,669 2 Fannie Mae Discount Notes 0.144% 6/26/13 20,000 19,998 2 Fannie Mae Discount Notes 0.140% 7/3/13 65,540 65,532 2 Fannie Mae Discount Notes 0.120% 7/22/13 34,800 34,795 2 Fannie Mae Discount Notes 0.080% 7/31/13 16,667 16,665 2 Fannie Mae Discount Notes 0.060%–0.160% 8/1/13 22,301 22,297 2 Fannie Mae Discount Notes 0.080% 8/7/13 3,000 3,000 2 Fannie Mae Discount Notes 0.115% 8/8/13 5,000 4,999 2 Fannie Mae Discount Notes 0.130% 8/21/13 7,500 7,499 2 Fannie Mae Discount Notes 0.080%–0.130% 8/28/13 5,719 5,718 2 Fannie Mae Discount Notes 0.070%–0.140% 9/3/13 24,000 23,994 2 Fannie Mae Discount Notes 0.080%–0.110% 9/4/13 23,552 23,546 2 Fannie Mae Discount Notes 0.080%–0.130% 9/16/13 75,550 75,531 2 Fannie Mae Discount Notes 0.125% 9/25/13 1,317 1,316 2 Fannie Mae Discount Notes 0.085%–0.140% 10/1/13 33,752 33,740 2 Fannie Mae Discount Notes 0.105%–0.130% 10/2/13 14,000 13,995 2 Fannie Mae Discount Notes 0.130% 10/3/13 4,100 4,098 2 Fannie Mae Discount Notes 0.120% 10/9/13 35,000 34,985 2 Fannie Mae Discount Notes 0.125% 10/15/13 8,000 7,996 2 Fannie Mae Discount Notes 0.110% 11/1/13 3,727 3,725 3 Federal Home Loan Bank Discount Notes 0.140% 6/3/13 2,875 2,875 3 Federal Home Loan Bank Discount Notes 0.150% 6/5/13 3,200 3,200 3 Federal Home Loan Bank Discount Notes 0.120%–0.160% 6/7/13 97,800 97,798 3 Federal Home Loan Bank Discount Notes 0.130%–0.155% 6/12/13 30,700 30,699 3 Federal Home Loan Bank Discount Notes 0.118%–0.150% 6/14/13 121,000 120,995 3 Federal Home Loan Bank Discount Notes 0.120%–0.130% 6/19/13 10,700 10,699 3 Federal Home Loan Bank Discount Notes 0.110% 6/26/13 1,020 1,020 3 Federal Home Loan Bank Discount Notes 0.070% 6/28/13 4,000 4,000 3 Federal Home Loan Bank Discount Notes 0.140% 7/3/13 64,460 64,452 3 Federal Home Loan Bank Discount Notes 0.100%–0.135% 7/5/13 28,800 28,796 3 Federal Home Loan Bank Discount Notes 0.090% 7/19/13 3,825 3,825 3 Federal Home Loan Bank Discount Notes 0.050% 7/23/13 50,000 49,997 3 Federal Home Loan Bank Discount Notes 0.070%–0.075% 7/26/13 8,000 7,999 3 Federal Home Loan Bank Discount Notes 0.078% 7/31/13 1,500 1,500 3 Federal Home Loan Bank Discount Notes 0.060% 8/2/13 2,600 2,600 3 Federal Home Loan Bank Discount Notes 0.080% 8/7/13 25,765 25,761 3 Federal Home Loan Bank Discount Notes 0.130% 8/9/13 1,700 1,700 3 Federal Home Loan Bank Discount Notes 0.070% 8/16/13 95,000 94,986 3 Federal Home Loan Bank Discount Notes 0.130% 8/21/13 7,300 7,298 3 Federal Home Loan Bank Discount Notes 0.068%–0.150% 8/28/13 98,949 98,927 3 Federal Home Loan Bank Discount Notes 0.120%–0.150% 8/30/13 37,000 36,986 3 Federal Home Loan Bank Discount Notes 0.110% 9/3/13 8,000 7,998 3 Federal Home Loan Bank Discount Notes 0.110%–0.13% 9/4/13 12,850 12,846 3 Federal Home Loan Bank Discount Notes 0.080%–0.093% 9/6/13 21,500 21,495 3 Federal Home Loan Bank Discount Notes 0.135% 9/11/13 2,000 1,999 3 Federal Home Loan Bank Discount Notes 0.130%–0.135% 9/13/13 8,700 8,697 3 Federal Home Loan Bank Discount Notes 0.130% 9/23/13 1,400 1,399 3 Federal Home Loan Bank Discount Notes 0.135% 9/26/13 1,000 1,000 3 Federal Home Loan Bank Discount Notes 0.124%–0.140% 10/2/13 22,600 22,590 3 Federal Home Loan Bank Discount Notes 0.120% 10/4/13 61,100 61,075 3 Federal Home Loan Bank Discount Notes 0.120%–0.135% 10/9/13 23,625 23,615 3 Federal Home Loan Bank Discount Notes 0.120% 10/16/13 10,000 9,995 3 Federal Home Loan Bank Discount Notes 0.105%–0.120% 10/18/13 33,000 32,986 3 Federal Home Loan Bank Discount Notes 0.103% 10/25/13 35,000 34,985 3 Federal Home Loan Bank Discount Notes 0.105% 10/30/13 20,000 19,991 3,4 Federal Home Loan Banks 0.158% 9/6/13 20,000 19,999 3,4 Federal Home Loan Banks 0.146% 11/22/13 30,000 29,998 3,4 Federal Home Loan Banks 0.168% 12/26/13 25,000 25,000 3,4 Federal Home Loan Banks 0.148% 4/3/14 25,000 25,000 3,4 Federal Home Loan Banks 0.133% 4/25/14 30,000 30,000 3,4 Federal Home Loan Banks 0.138% 5/1/14 40,000 39,999 3,4 Federal Home Loan Banks 0.138% 5/6/14 33,000 32,999 3,4 Federal Home Loan Banks 0.178% 10/1/14 6,000 5,998 2,4 Federal Home Loan Mortgage Corp. 0.148% 6/3/13 88,289 88,289 2,4 Federal Home Loan Mortgage Corp. 0.148% 6/17/13 123,200 123,201 2,4 Federal Home Loan Mortgage Corp. 0.168% 11/4/13 59,000 59,006 2,4 Federal National Mortgage Assn. 0.189% 8/12/13 30,000 29,998 2,4 Federal National Mortgage Assn. 0.168% 11/8/13 50,000 49,993 2,4 Federal National Mortgage Assn. 0.169% 11/14/13 65,000 64,991 2,4 Federal National Mortgage Assn. 0.178% 6/20/14 47,000 46,998 2,4 Federal National Mortgage Assn. 0.179% 9/11/14 150,000 149,961 2,4 Federal National Mortgage Assn. 0.163% 2/27/15 60,000 59,974 2 Freddie Mac Discount Notes 0.120%–0.150% 6/10/13 20,000 19,999 2 Freddie Mac Discount Notes 0.150% 6/17/13 5,000 5,000 2 Freddie Mac Discount Notes 0.139%–0.140% 6/24/13 38,334 38,331 2 Freddie Mac Discount Notes 0.145% 6/25/13 8,000 7,999 2 Freddie Mac Discount Notes 0.100%–0.150% 7/1/13 40,164 40,159 2 Freddie Mac Discount Notes 0.110% 7/22/13 14,625 14,623 2 Freddie Mac Discount Notes 0.060% 8/2/13 10,000 9,999 2 Freddie Mac Discount Notes 0.080% 8/5/13 1,400 1,400 2 Freddie Mac Discount Notes 0.075% 8/6/13 6,700 6,699 2 Freddie Mac Discount Notes 0.070%–0.140% 8/12/13 105,000 104,982 2 Freddie Mac Discount Notes 0.065%–0.075% 8/19/13 120,000 119,982 2 Freddie Mac Discount Notes 0.130% 8/26/13 2,550 2,549 2 Freddie Mac Discount Notes 0.130% 8/30/13 1,000 1,000 2 Freddie Mac Discount Notes 0.100%–0.110% 9/4/13 19,400 19,395 2 Freddie Mac Discount Notes 0.120% 9/5/13 9,000 8,997 2 Freddie Mac Discount Notes 0.135% 9/9/13 6,109 6,107 2 Freddie Mac Discount Notes 0.140% 9/13/13 2,300 2,299 2 Freddie Mac Discount Notes 0.100%–0.140% 9/16/13 17,365 17,358 2 Freddie Mac Discount Notes 0.100%–0.130% 9/23/13 42,000 41,983 2 Freddie Mac Discount Notes 0.090%–0.140% 10/1/13 3,714 3,713 2 Freddie Mac Discount Notes 0.100%–0.160% 10/8/13 21,402 21,393 2 Freddie Mac Discount Notes 0.090%–0.120% 10/15/13 39,930 39,915 2 Freddie Mac Discount Notes 0.130% 10/22/13 13,100 13,093 2 Freddie Mac Discount Notes 0.100%–0.105% 10/28/13 142,100 142,040 2 Freddie Mac Discount Notes 0.120% 11/5/13 1,395 1,394 United States Treasury Bill 0.108%–0.112% 8/1/13 115,000 114,978 United States Treasury Bill 0.112% 8/8/13 75,000 74,984 United States Treasury Bill 0.120% 8/15/13 10,000 9,998 United States Treasury Bill 0.110% 9/26/13 20,000 19,993 United States Treasury Note/Bond 3.375% 6/30/13 75,000 75,196 United States Treasury Note/Bond 1.000% 7/15/13 70,000 70,076 United States Treasury Note/Bond 0.375% 7/31/13 22,647 22,658 United States Treasury Note/Bond 3.375% 7/31/13 55,000 55,296 United States Treasury Note/Bond 0.750% 8/15/13 25,000 25,034 United States Treasury Note/Bond 4.250% 8/15/13 10,000 10,086 United States Treasury Note/Bond 0.125% 8/31/13 13,580 13,582 United States Treasury Note/Bond 3.125% 8/31/13 5,862 5,906 United States Treasury Note/Bond 0.750% 9/15/13 13,000 13,025 United States Treasury Note/Bond 3.125% 9/30/13 5,971 6,031 United States Treasury Note/Bond 0.500% 11/15/13 6,200 6,211 United States Treasury Note/Bond 2.000% 11/30/13 36,000 36,342 Total U.S. Government and Agency Obligations (Cost $3,648,490) Repurchase Agreements (0.7%) Bank of Nova Scotia (Dated 6/3/13, Repurchase Value $1,000, collateralized by United States Treasury Note/Bond 0.250%, 5/31/2015) 0.070% 6/3/13 1,000 1,000 Bank of Nova Scotia (Dated 6/13/13, Repurchase Value $25,005, collateralized by United States Treasury Note/Bond 0.500%-6.625%, 10/15/13-5/15/2043) 0.120% 6/7/13 25,000 25,000 Total Repurchase Agreements (Cost $26,000) Total Investments (101.7%) (Cost $3,674,490) Other Assets and Liabilities-Net (-1.7%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. Federal Money Market Fund A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
